 

 



Exhibit 10.2

 

NOTICE AND ACKNOWLEDGEMENT OF MODIFICATION

TO PAYMENT SCHEDULE

 

The Director of the Department of Development of the State of Ohio, now known as
the Ohio Development Services Agency (the “Director”) and Intellinetics, Inc.
(the “Borrower”) entered into a Loan Agreement dated June 3, 2011, in the
original principal amount of $750,000.00 evidenced by a Cognovit Promissory Note
dated June 3, 2011 (the “Note”).

 

The parties agree that the Loan Agreement is hereby amended to authorize the
Director to modify the amortization schedule from time to time, setting forth
the amount of principal, interest and service fee payable under the Note.
Pursuant to the Company’s request, the Director has modified the payment
schedule pursuant to the amortization schedule noted as Amortization Schedule
#3, which is attached hereto as Exhibit A (the “Revised Schedule”). The Borrower
agrees that this Revised Schedule shall supersede all prior amortization
schedules, whether in the Note or in an attachment to the Note, and the
undersigned Company acknowledges and authorizes the Director to update the
schedule as an attachment to the Note. All other terms of the Note remain
unchanged.

 



  BORROWER:       Intellinetics, Inc.,   an Ohio corporation       By: /s/
Matthew L. Chretien       Print: /s/ Matthew L. Chretien       Date:  3/12/2013



 





 

 



 

Exhibit A

 

Summary of Amortization Schedule #3

 

 

Effective March 12, 2013, Intellinetics and the Ohio State Development Authority
entered into a Notice and Acknowledgement of Modification to Payment Schedule
(the “March 12, 2013 Modification #2”) relating to the June 3, 2011 note payable
issued by Intellinetics to the Ohio State Development Authority in the amount of
$750,000.00. Pursuant to the March 12, 2013 Modification #2, the Ohio State
Development Authority deferred principal and interest payment until December 31,
2013, with the next principal and interest payment due on January 1, 2014.

 



 

 

 

 

